717 N.W.2d 334 (2006)
475 Mich. 908
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Frank David MILLER, Defendant-Appellant.
Docket No. 130590. COA No. 267331.
Supreme Court of Michigan.
July 19, 2006.
On order of the Court, the application for leave to appeal the February 6, 2006 order of the Court of Appeals is considered. The defendant alleges that after *335 appointed appellate counsel missed the jurisdictional deadline for filing an application for leave to appeal to the Court of Appeals, counsel filed a motion for relief from judgment without the defendant's permission. The defendant further alleges that he did not discover these facts until after the Court of Appeals denied the application for leave to appeal the denial of counsel's motion for relief from judgment. Assuming, without deciding, that these allegations are true, defendant still must meet the requirements of MCR 6.508(D). Accordingly, the defendant's application for leave to appeal is DENIED, because he has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
MARILYN J. KELLY, J., would remand this case for a hearing pursuant to People v. Ginther, 390 Mich. 436, 212 N.W.2d 922 (1973).